COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-18-00119-CV


Eusebio Palacios                          §      From the 48th District Court

                                          §      of Tarrant County (048-262207-12)

v.                                        §      June 7, 2018

                                          §      Opinion by Chief Justice Quinn

Jayaben Patel                             §      Concurrence by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.

      In accordance with rule of appellate procedure 46.3, we suggest a

remittitur of $108,366.14. If Appellee Jayaben Patel timely files in this court the

suggested remittitur, we will reform the judgment to reverse the award of

attorney’s fees and exemplary damages; deny recovery of damages upon the

causes of action for trespass to real property, fraud, negligence, trespass to try

title, and suit to quiet title; allow recovery of damages upon the conversion cause

of action and award Patel damages for conversion in the amount of $26,633.86;
award Patel $2,774.36 prejudgment interest; declare Patel to be the true and

sole owner of the realty; and as so reformed, affirm the trial court’s judgment.

      If the suggested remittitur is not timely filed, we will modify the judgment to

reverse the award of attorney’s fees and exemplary damages; deny recovery of

damages upon the causes of action for trespass to real property, fraud,

negligence, trespass to try title, and suit to quiet title; declare Patel to be the true

and sole owner of the realty; reverse the $135,000 award of conversion damages

as well as the award of prejudgment interest; and remand the case for a new trial

on the civil conspiracy and conversion causes of action.

      It is further ordered that Appellant Eusebio Palacios and Appellee Jayaben

Patel shall split all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Brian Quinn
                                          Chief Justice Brian Quinn